Exhibit 10.6
VOUGHT AIRCRAFT INDUSTRIES, INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT
     This Change in Control Severance Agreement (the “Agreement”) is made and
entered into effective as of May 6, 2010 (the “Effective Date”), by and between
Kevin McGlinchey (the “Executive”) and Vought Aircraft Industries, Inc. (the
“Company”). Certain capitalized terms used in this Agreement are defined in
Section 1 below.
RECITAL
     A. The Company may enter into a merger agreement, by and among the Company,
Triumph Group, Inc. (“TGI”) and a wholly-owned direct or indirect subsidiary of
TGI (together with TGI, the “Buyer”), pursuant to which the Company may be
acquired by the Buyer (the “Merger Agreement”).
AGREEMENT
     In consideration of the mutual covenants herein contained and the continued
employment of the Executive by the Company (or one of its Affiliates), the
parties agree as follows:
     1. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) “Affiliate” shall mean any entity which owns or controls, is owned
or controlled by, or is under common control with, the Company.
          (b) “Annual Base Salary” shall mean the Executive’s annual base salary
as in effect immediately prior to the Termination Date, provided, however, that
the Annual Base Salary shall be no less than the Executive’s annual base salary
as in effect immediately prior to the date of a Change in Control.
          (c) “Board” shall mean the Board of Directors of the Company.
          (d) “Cause” shall have the definition provided in an applicable
employment agreement between the Company and the Executive or, if no such
agreement exists or such agreement does not contain such a definition, then
“Cause” shall mean:
               (i) The Executive’s failure to substantially perform his or her
duties as an employee of the Company (other than any such failure resulting from
the Executive’s Disability) which failure has not been cured within thirty
(30) days after the Executive’s receipt of notice thereof from the Company,
provided that the Executive shall not be entitled to a cure any such failure if
the Executive has previously cured any failure under this Section 1(d)(i) in the
immediately preceding six months;

 



--------------------------------------------------------------------------------



 



               (ii) The Executive’s willful misconduct, gross negligence or a
breach of fiduciary duty;
               (iii) The Executive’s willful and material breach of any written
agreement between the Company and the Executive which has not been cured within
thirty (30) days after the Executive’s receipt of notice thereof from the
Company, provided that the Executive shall not be entitled to cure any such
breach if the Executive has previously cured any breach under this
Section 1(d)(iii) in the immediately preceding six months;
               (iv) The Executive’s having been the subject of any order,
judicial or administrative, obtained or issued by the Securities and Exchange
Commission, for any securities violation involving fraud, including, for
example, any such order consented to by the Executive in which findings of facts
or any legal conclusions establishing liability are neither admitted nor denied;
               (v) The Executive’s conviction of, indictment for, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any felony or crime involving moral turpitude;
               (vi) The Executive’s unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s premises or while
performing the Executive’s duties and responsibilities under this Agreement; or
               (vii) The Executive’s commission of an act of fraud,
embezzlement, or misappropriation, in each case, against the Company.
          (e) “Change in Control” shall mean the consummation of the Closing (as
defined in the Merger Agreement).
          (f) “Code” shall mean the Internal Revenue Code of 1986, as amended,
together with the Department of Treasury Regulations and other official guidance
promulgated thereunder.
          (g) “Disability” shall mean, at any time the Company or any of its
Affiliates sponsors a long-term disability plan for the Company’s employees,
“disability” as defined in such long-term disability plan for the purpose of
determining a participant’s eligibility for benefits, provided, however, that if
the long-term disability plan contains multiple definitions of disability,
“Disability” shall refer that definition of disability which, if the Executive
qualified for such disability benefits, would provide coverage for the longest
period of time. The determination of whether the Executive has a Disability
shall be made by the person or persons required to make disability
determinations under the long-term disability plan. At any time the Company does
not sponsor a long-term disability plan for its employees, Disability shall mean
the Executive’s inability to perform, with or without reasonable accommodation,
the essential functions of his or her position with the Company for a total of
three months during any six-month period as a result of incapacity due to mental
or physical illness as determined by a physician selected by the Company or its
insurers. Any refusal by the Executive to submit to a medical examination for
the purpose of determining Disability shall be deemed to constitute conclusive
evidence of the Executive’s Disability.
          (h) The Executive shall have “Good Reason” to resign the Executive’s
employment within ninety (90) days following the occurrence of any of the
following events:

-2-



--------------------------------------------------------------------------------



 



               (i) a material diminution in the nature or scope of the
Executive’s responsibilities, authorities or duties or the assignment of duties
and responsibilities materially inconsistent with those normally associated with
the Executive’s position, in each case, other than any change resulting from a
transaction where the Executive remains in a similar position with respect to
the business of the Company as operated prior to the transaction,
notwithstanding that the Executive is in a diminished role with respect to a
combined company resulting from such transaction;
               (ii) a material reduction in the amount of the Executive’s Annual
Base Salary, as in effect from time to time;
               (iii) any material breach of this Agreement by the Company; or
               (iv) a material change to the geographic location at which the
Executive must provide services (within the meaning of Code Section 409A),
provided, however, that in no event shall a relocation of less than 50 miles
constitute a material change for purposes of this clause (iv).
Notwithstanding the foregoing, Executive may terminate his or her employment for
Good Reason only if the Executive provides written notice to the Company
specifying the event(s) purported to constitute Good Reason in reasonable detail
and the Company has not remedied such event(s) within thirty (30) days following
delivery of such notice (which thirty (30) day period shall not count against
the ninety (90) day period specified above).
          (i) “Separation from Service” shall mean the Executive’s “separation
from service” from the Company (within the meaning of Code
Section 409A(a)(2)(A)(i) and Treasury Regulation Section 1.409A-1(h)).
          (j) “Target Annual Bonus” shall mean the last target bonus approved by
the Board for the Executive; provided, however, that the Target Annual Bonus
shall be no less than the last target bonus approved by the Board for the
Executive prior to the date of a Change in Control.
          (k) “Termination Date” shall mean the date on which the Executive
incurs a Separation from Service.
     2. Term of Agreement.
          (a) No Change in Control. If a Change in Control has not been
consummated on or prior to the six-month anniversary of the Effective Date, then
this Agreement shall terminate as of the close of business on the six-month
anniversary of the Effective Date.
          (b) No Termination. If a Change in Control is consummated on or prior
to the six-month anniversary of the Effective Date, but the Executive has not
incurred a Separation from Service on or prior to the first anniversary of the
Change in Control, then this Agreement shall terminate as of the close of
business on the first anniversary of the Change in Control.
          (c) Change in Control and Qualifying Termination. If a Change in
Control occurs on or prior to the six-month anniversary of the Effective Date
and the Executive incurs a Separation from Service by reason of a termination of
the Executive’s employment by the

-3-



--------------------------------------------------------------------------------



 



Company without Cause or by the Executive for Good Reason, in either case, on or
prior to the first anniversary of the Change in Control, then this Agreement
shall terminate as of the first date that all obligations of the parties under
this Agreement have been satisfied.
     In any case, upon the termination of this Agreement, the Company shall
cease to have any obligation to make any payments hereunder, and, except as
provided in Section 11(a), this Agreement shall become null and void and shall
have no further force or effect.
     3. Termination without Cause or Resignation for Good Reason following a
Change in Control.
          (a) Severance. If (x) within six months after the Effective Date, the
Company consummates a Change in Control, and (y) upon or subsequent to the
consummation of such Change in Control and prior to the first anniversary of the
Effective Date, the Executive incurs a Separation from Service by reason of a
termination of the Executive’s employment by the Company without Cause or by the
Executive for Good Reason, then, subject to the Executive signing, within fifty
(50) days following the Termination Date, and not revoking a release of claims
in substantially the form attached hereto as Exhibit A, the Company shall:
               (i) Pay to the Executive, in equal installments over the
twenty-four (24) month period following the Termination Date in accordance with
the Company’s regular payroll practice, an amount equal to the Annual Base
Salary that the Executive would have been entitled to receive if the Executive
had continued his or her employment hereunder for a period of twenty-four (24)
months following the Termination Date, which amounts shall be payable commencing
on the Company’s first payroll date occurring on or after the 60th day following
the Termination Date (the “First Payroll Date”), and any amounts that would
otherwise have been paid pursuant to this Section 3(a)(i) prior to such payroll
date shall be paid in a lump-sum on the First Payroll Date; and
               (ii) Pay to the Executive an amount equal to two (2) times the
Executive’s Target Annual Bonus, payable in a lump-sum on the First Payroll
Date.
     Each payment under this Section 3 shall be treated as a separate payment
for purposes of Code Section 409A. The payments under this Section 3 shall not
be deemed salary or other compensation to the Executive for the purposes of
computing benefits to which he or she may be entitled under any pension plan or
other arrangement of the Company or its Affiliates maintained for the benefit of
its employees, unless such plan or arrangement expressly provides otherwise.
          (b) Six-Month Delay. Notwithstanding anything to the contrary in this
Section 3, no payments under this Section 3 will be paid during the six-month
period following the Executive’s Separation from Service unless the Company
determines, in its good faith judgment, that paying such amounts at the time or
times indicated in this Section would not cause the Executive to incur an
additional tax under Code Section 409A (in which case such amounts shall be paid
at the time or times indicated in this Section). If the payment of any amount is
delayed as a result of the previous sentence, on the first day following the end
of the six-month period (or such earlier date upon which such amount can be paid
under Code Section 409A without being subject to such additional taxes,
including upon the Executive’s death), the Company will pay the Executive a
lump-sum amount equal to the cumulative amount that would have otherwise been
previously paid to the Executive under this Agreement.

-4-



--------------------------------------------------------------------------------



 



     4. Non-Competition; Non-Solicitation. The Executive acknowledges that the
Company has provided and the Company agrees to continue to provide the Executive
with access to its confidential, proprietary, and/or trade secret information,
including confidential information of third parties such as customers,
suppliers, and business affiliates; specialized training and knowledge regarding
the Company’s methodologies and business strategies; and/or support in the
development of goodwill such as introductions and customer relationship
information. The foregoing is not contingent on continued employment, but upon
the Executive’s use of the access, specialized training, and/or goodwill support
provided by Company for the exclusive benefit of the Company and upon the
Executive’s full compliance with the restrictions on the Executive’s conduct
provided for in this Agreement. Ancillary to the rights provided to the
Executive as set forth in this Agreement and any addenda or amendments to this
Agreement, the Company’s provision of confidential, proprietary, and/or trade
secret information, specialized training, and/or goodwill support to the
Executive, and the Executive’s agreements regarding the use of same, and in
order to protect the value of any equity-based compensation, training, goodwill
support and/or the confidential information described above, the Company and the
Executive agree to the following provisions against unfair competition, which
the Executive acknowledges represent a fair balance of the Company’s rights to
protect its business and the Executive’s right to pursue employment:
          (a) The Executive shall not, at any time during the Executive’s
employment with the Company or during the twenty-four (24) month period
following the Termination Date (the “Non-Compete Period”), directly or
indirectly engage in, have any equity interest in, or manage or operate any
person, firm, corporation, partnership or business (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in any business which competes with any Business (as
defined below) of the Company or its Affiliates anywhere in the world where the
Company conducts business or, on the Termination Date, has plans to conduct
business in the twelve (12) month period following the Executive’s Termination
Date; provided, however, that the Executive shall be permitted to acquire a
passive stock interest in such a business provided the stock acquired is
publicly traded and is not more than two percent (2%) of the outstanding
interest in such business.
          (b) During the Non-Compete Period, the Executive shall not, directly
or indirectly, recruit or otherwise solicit or induce (and in the case of an
employee, hire or retain) any employee, customer, subscriber or supplier of the
Company (i) to terminate its employment or arrangement with the Company, (ii) to
otherwise change its relationship with the Company or (iii) to establish any
relationship with the Executive or any of his or her affiliates for any business
purpose competitive with the Business of the Company.
          (c) In the event the terms of this Section 4 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of their
extending for too great a period of time or over too great a geographical area
or by reason of their being too extensive in any other respect, such terms will
be interpreted and/or reformed to extend only over the maximum period of time
for which they may be enforceable, over the maximum geographical area as to
which they may be enforceable, or to the maximum extent in all other respects as
to which they may be enforceable, all as determined by such court in such
action.
          (d) As used in this Section 4 and in Section 5 and Section 6 below,
(i) the term “Company” shall include the Company and its direct or indirect
parents, if any, and subsidiaries, and (ii) the term “Business” shall mean the
development, production, sale, maintenance and support

-5-



--------------------------------------------------------------------------------



 



for aerostructures with respect to commercial, military and business jet
aircraft, including (but not limited to) fuselages, wings and wing assemblies,
empennages, aircraft doors, nacelle components and control surfaces, as such
business may be expanded or altered by the Company prior to the Termination
Date.
          (e) Nothing in this Section 4 shall restrict the Executive from
engaging in any activity to the extent such restriction would constitute a
violation of the professional ethics rules of any applicable jurisdiction to the
extent such rules are applicable to the Executive.
     5. Nondisclosure of Proprietary Information; Non-Disparagement.
          (a) Except in connection with the faithful performance of the
Executive’s duties as an employee of the Company or pursuant to Section 5(c)
and/or Section 5(d) below, the Executive shall, in perpetuity, maintain in
confidence and shall not directly, indirectly or otherwise, use, disseminate,
disclose or publish, or use for his or her or her benefit or the benefit of any
person, firm, corporation or other entity any confidential or proprietary
information or trade secrets of or relating to the Company (including, without
limitation, business plans, business strategies and methods, acquisition
targets, intellectual property in the form of patents, trademarks and copyrights
and applications therefor, ideas, inventions, works, discoveries, improvements,
information, documents, formulae, practices, processes, methods, developments,
source code, modifications, technology, techniques, data, programs, other
know-how or materials, owned, developed or possessed by the Company, whether in
tangible or intangible form, information with respect to the Company’s
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status, prospects
and compensation paid to employees or other terms of employment), or deliver to
any person, firm, corporation or other entity any document, record, notebook,
computer program or similar repository of or containing any such confidential or
proprietary information or trade secrets. The parties hereby stipulate and agree
that as between them the foregoing matters are important, material and
confidential proprietary information and trade secrets and affect the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company).
          (b) Upon the Executive’s termination of employment with the Company
for any reason, the Executive will promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
Company’s customers, business plans, marketing strategies, products or
processes.
          (c) The Executive may respond to a lawful and valid subpoena or other
legal process, but shall give the Company the earliest possible notice thereof,
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought and shall
assist such counsel at Company’s expense in resisting or otherwise responding to
such process.
          (d) Nothing in this Agreement shall prohibit the Executive from
(i) disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 5(c) above), (ii) disclosing
information and documents to his or her attorney or tax adviser for the purpose
of securing legal or tax advice, (iii) disclosing the Executive’s post-

-6-



--------------------------------------------------------------------------------



 



employment restrictions in this Agreement in confidence to any potential new
employer, or (iv) retaining, at any time, his or her personal correspondence,
his or her personal rolodex and documents related to his or her own personal
benefits, entitlements and obligations, provided that any confidential or
proprietary information or trade secrets of or relating to the Company is first
removed from any such rolodex or documents.
          (e) The Executive agrees, while he is employed by the Company and
thereafter, to refrain from disparaging the Company and its Affiliates,
including any of their services, technologies or practices, or any of their
directors, officers, agents, employees, former employees, representatives or
stockholders, either orally or in writing; provided, however, that nothing in
the foregoing shall preclude the Executive from making truthful statements that
are required by applicable law, regulation or legal process.
          (f) In addition to the covenants set forth in this Section 5, the
Executive shall also remain bound by all of the terms of the Employee
Intellectual Property Agreement (the “Employee Agreement”) previously entered
into between the Executive and the Company, which is incorporated herein by
reference, provided that in the event of a conflict between the Employee
Agreement and this Agreement, the more restrictive agreement shall control. In
addition, the Executive shall remain bound by any similar provisions of any
previously executed employment agreement between the Company and the Executive,
provided that in the event of a conflict between the Employee Agreement and this
Agreement, the more restrictive agreement shall control.
     6. Inventions. All rights to discoveries, inventions, improvements and
innovations (including all data and records pertaining thereto) related to the
business of the Company, whether or not patentable, copyrightable, registrable
as a trademark, or reduced to writing, that the Executive may discover, invent
or originate during the time the Executive is employed by the Company, either
alone or with others and whether or not during working hours or by the use of
the facilities of the Company (“Inventions”), shall be the exclusive property of
the Company. The Executive shall promptly disclose all Inventions to the
Company, shall execute at the request of the Company any assignments or other
documents the Company may deem reasonably necessary to protect or perfect its
rights therein, and shall assist the Company, upon reasonable request and at the
Company’s expense, in obtaining, defending and enforcing the Company’s rights
therein. The Executive hereby appoints the Company as his or her
attorney-in-fact to execute on his or her behalf any assignments or other
documents reasonably deemed necessary by the Company to protect or perfect its
rights to any Inventions. In addition to the covenants set forth in this Section
6, the Executive shall also remain bound by all of the terms of the Employee
Agreement, provided that in the event of a conflict between the Employee
Agreement and this Agreement, the more restrictive agreement shall control.
     7. Injunctive Relief. It is recognized and acknowledged by the Executive
that a breach of the covenants contained in Sections 4, 5 and 6 hereof will
cause irreparable damage to the Company and its goodwill, the exact amount of
which will be difficult or impossible to ascertain, and that the remedies at law
for any such breach will be inadequate. Accordingly, the Executive agrees that
in the event of a breach of any of the covenants contained in Sections 4, 5
and/or 6 hereof, in addition to any other remedy which may be available at law
or in equity, the Company will be entitled to specific performance and
injunctive relief without having to prove damages or post bond.
     8. Assignment and Successors. The Company may assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the

-7-



--------------------------------------------------------------------------------



 



Company (by merger or otherwise and including any Affiliates), and may assign or
encumber this Agreement and its rights hereunder as security for indebtedness of
the Company and its Affiliates. This Agreement shall be binding upon and inure
to the benefit of the Company, the Executive and their respective successors,
assigns, personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable. None of the Executive’s
rights or obligations may be assigned or transferred by the Executive, other
than the Executive’s rights to payments hereunder, which may be transferred only
by will or operation of law.
     9. Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:
If to the Company:
Vought Aircraft Industries, Inc.
P.O. Box 655907 MS 49R-06
Dallas, TX 75265-5907
Attn: Chief Executive Officer
Facsimile: (972) 946-5642
If to the Executive: at the last address on the records of the Company
or at any address as any party shall have specified by notice in writing to the
other party.
     10. Code Section 409A. This Agreement shall be interpreted in accordance
with Code Section 409A, including, without limitation by giving any terms used
in this Agreement such meanings as are necessary to avoid adverse tax
consequences under Code Section 409A. Notwithstanding any provision of this
Agreement to the contrary, in the event that, following the Effective Date, the
Company reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Code Section 409A, the Company and the
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (a) preserve the intended tax treatment of
the compensation and benefits payable hereunder, to preserve the economic
benefits of such compensation and benefits, and/or to avoid less favorable
accounting or tax consequences for the Company and/or (b) to exempt the
compensation and benefits payable hereunder from Code Section 409A or to comply
with the requirements of Code Section 409A and thereby avoid the application of
penalty taxes thereunder; provided, however, that this Section 10 does not, and
shall not be construed so as to, create any obligation on the part of the
Company to adopt any such amendments, policies or procedures or to take any
other such actions or to indemnify the Executive for any failure to do so.
     11. Miscellaneous Provisions.
          (a) Survival. Notwithstanding any provision of this Agreement to the
contrary, Sections 5 through 11 of this Agreement shall survive the termination
of this Agreement in perpetuity (or for such shorter period as is specified in
any such Section). Notwithstanding any provision of this Agreement to the
contrary, Section 4 of this Agreement shall survive the termination of this
Agreement for the period of time specified therein if, and only if, the
Executive

-8-



--------------------------------------------------------------------------------



 



incurs a Separation from Service on or before the date this Agreement terminates
in accordance with Section 2.
          (b) Effect on Other Arrangements. From and after the occurrence of a
Change in Control prior to the six-month anniversary of the Effective Date, in
the event the Executive becomes entitled to payments under Section 3 of this
Agreement (without regard to the application of Section 12(a)), this Agreement
shall supersede and replace any severance payments and/or benefits that the
Executive may be entitled to receive under the terms of any other employment,
severance or similar agreements or arrangements with the Company or its
Affiliates. For the avoidance of doubt, in no event shall the Executive be
entitled to receive severance payments or benefits under both this Agreement and
(i) any employment agreement between the Executive and the Company (or one of
its affiliates) or (ii) any severance plan in which the Executive would
otherwise be entitled to participate.
          (c) Entire Agreement. The terms of this Agreement (including the
Employee Agreement) are intended by the parties to be the final expression of
their agreement with respect to the subject matter hereof and supersede all
prior understandings and agreements, whether written or oral, provided, however,
that, except as provided in Section 11(b), this Agreement shall not supersede
the terms of any previously executed employment agreement. The parties further
intend that this Agreement shall constitute the complete and exclusive statement
of their terms and that no extrinsic evidence whatsoever may be introduced in
any judicial, administrative, or other legal proceeding to vary the terms of
this Agreement.
          (d) Amendment; Waiver. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and a
duly authorized officer of Company. By an instrument in writing similarly
executed, the Executive or a duly authorized officer of the Company may waive
compliance by the other party or parties with any specifically identified
provision of this Agreement that such other party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.
          (e) Choice of Law. This Agreement shall be governed, construed,
interpreted and enforced in accordance with its express terms, and otherwise in
accordance with the substantive laws of the State of Delaware, without reference
to the principles of its conflicts of law, and where applicable, the laws of the
United States.
          (f) Arbitration. Any dispute or controversy arising under or in
connection with this Agreement, other than disputes or controversies arising
under or in connection with the provisions of Sections 4, 5 or 6 hereof, shall
be settled exclusively by arbitration, conducted before an arbitrator in Dallas,
Texas in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association then in effect. Judgment may be
entered on the arbitration award in any court having jurisdiction. Only
individuals who are on the AAA register of arbitrators shall be selected as an
arbitrator. Within 20 days of the conclusion of the arbitration hearing, the
arbitrator(s) shall prepare written findings of fact and conclusions of law. It
is mutually agreed that the written decision of the arbitrator(s) shall be
valid, binding, final and non-appealable, provided, however, that the parties
hereto agree that the arbitrator shall not be empowered to award punitive

-9-



--------------------------------------------------------------------------------



 



damages against any party to such arbitration. Each party shall pay its own
attorney’s fees and expenses.
          (g) Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect. If any
provision of this Agreement is held to be illegal, invalid or unenforceable
under present or future laws effective during the term of this Agreement, such
provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
          (h) Withholding. The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold.
The Company shall be entitled to rely on an opinion of counsel if any questions
as to the amount or requirement of withholding shall arise.
          (i) Construction. This Agreement shall be deemed drafted equally by
both the parties. Its language shall be construed as a whole and according to
its fair meaning. Any presumption or principle that the language is to be
construed against any party shall not apply. The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation. Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary. Also, unless the context clearly indicates to the
contrary, (i) the plural includes the singular and the singular includes the
plural; (ii) “and” and “or” are each used both conjunctively and disjunctively;
(iii) “any,” “all,” “each,” or “every” means “any and all,” and “each and
every”; (iv) “includes” and “including” are each “without limitation”; (v)
“herein,” “hereof,” “hereunder” and other similar compounds of the word “here”
refer to the entire Agreement and not to any particular paragraph, subparagraph,
section or subsection; and (vi) all pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the entities or persons referred to may require.
          (j) Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. Signatures delivered by
facsimile shall be deemed effective for all purposes.
     12. Section 280G Cutback; Stockholder Approval.
          (a) Except as otherwise provided in subsection (b) below, in the event
that it shall be determined that any right to receive any payment or other
benefit under this Agreement or under any other agreements, arrangements or
benefit plans of the Company or any of its subsidiaries or Affiliates to or for
the benefit of the Executive (the “Payments”), would not be deductible by the
Company or any of its subsidiaries or Affiliates or the person making such
payment or distribution or providing such right or benefit as a result of
Section 280G of the Code, then, to the extent necessary to make the Payments
deductible to the maximum extent possible (but, except as

-10-



--------------------------------------------------------------------------------



 



otherwise provided herein, only to such extent and after taking into account any
reduction in the Payments relating to Section 280G of the Code under any other
plan, arrangement or agreement), such right, payment or benefit shall not become
vested or paid. For purposes of determining whether any of the Payments would
not be deductible as a result of Section 280G of the Code and the amount of such
disallowed deduction, all Payments will be treated as “parachute payments”
within the meaning of Section 280G of the Code, and all “parachute payments” in
excess of the “base amount” (as defined under Section 280G(b)(3) of the Code)
shall be treated as nondeductible, assuming that no portion of any payment to be
received by the Executive in connection with the Merger would be viewed as
“reasonable compensation for personal services” within the meaning of
Section 280G of the Code and the regulations thereunder. All determinations
required to be made under this subsection (a), including whether and which of
the Payments are required to be reduced, the amount of such reduction and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm selected by the Company (the
"Accountants”), provided that such determinations shall be based upon a “more
likely than not” standard, and provided further that, for further certainty, the
amount by which the Payments shall be reduced, if at all, shall be $1,000 more
than the amount determined by the Accountants. Notwithstanding anything in the
foregoing and notwithstanding any other provision of any other agreement or
arrangement between the Executive and the Company or any of its subsidiaries or
Affiliates, any reductions made pursuant to this Section 12(a) or pursuant to
any similar provision in any other agreement between the Executive and the
Company or any of its subsidiaries or Affiliates shall be made in the following
order: (i) first, all rights to continued benefits or payments in respect of
premium costs under the Company’s group health and welfare plans and all other
similar rights to reimbursements or in-kind benefits shall be reduced, beginning
with benefits that would be received or paid last in time; (ii) second, all
rights to cash severance payments and other similar payments that would be made
upon a termination of the Executive’s employment shall be reduced, beginning
with payments that would be made last in time; (iii) third, all rights to
payments, vesting or benefits in connection with any restricted stock units with
respect to the common stock of the Company held by the Executive shall be
reduced; (iv) fourth, all rights to payments, vesting or benefits in connection
with any options to purchase common stock of the Company shall be reduced;
(v) fifth, all rights to payments, vesting or benefits in connection with any
stock appreciation rights with respect to the common stock of the Company held
by the Executive shall be reduced; and (vi) sixth, all rights to any other
payments or benefits shall be reduced, beginning with payments or benefits that
would be received last in time.
          (b) Notwithstanding any other provision of this Agreement, the
provisions of subsection (a) above shall not apply to reduce the Payments if the
Payments that would otherwise be nondeductible under Section 280G of the Code
are disclosed to and approved by the Company’s stockholders in accordance with
Section 280G(b)(5)(B) of the Code and applicable treasury regulations.
          13. Acknowledgement. The Executive acknowledges that the Executive has
read and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representations or promises made by the Company other
than those contained in writing herein, and has entered into this Agreement
freely based on the Executive’s own judgment.
[remainder of page intentionally left blank]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

          COMPANY:   Vought Aircraft Industries, Inc.
      By:   /s/ Tom Stubbins       Title:  Vice President, Human Resources      
      EXECUTIVE:       /s/ Kevin P. McGlinchey     Signature            Printed
Name   

-12-



--------------------------------------------------------------------------------



 



         

EXHIBIT A1
RELEASE
     For and in consideration of the payments and other benefits due to [___]
(the “Executive”) pursuant to the Change in Control Severance Agreement dated as
of [___] (the “Severance Agreement”), by and between Vought Aircraft Industries,
Inc., (the “Company”) and the Executive, and for other good and valuable
consideration, the Executive hereby agrees, for the Executive, the Executive’s
spouse and child or children (if any), the Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, to forever release, discharge and covenant not to sue
the Company, The Carlyle Group or any of their respective divisions, affiliates,
subsidiaries, parents, branches, predecessors, successors, assigns, and, with
respect to such entities, their officers, directors, trustees, employees,
agents, shareholders, administrators, general or limited partners,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the “Released Parties”) from any and all claims of any kind arising out of, or
related to, his or her employment with the Company, its affiliates and
subsidiaries (collectively, with the Company, the “Affiliated Entities”), the
Executive’s separation from employment with the Affiliated Entities, which the
Executive now has or may have against the Released Parties, whether known or
unknown to the Executive, by reason of facts which have occurred on or prior to
the date that the Executive has signed this Release. Such released claims
include, without limitation, any and all claims relating to the foregoing under
federal, state or local laws pertaining to employment, including, without
limitation, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor
Standards Act, as amended, 29 U.S.C. Section 201 et. seq., the Americans with
Disabilities Act, as amended, 42 U.S.C. Section 12101 et. seq. the
Reconstruction Era Civil Rights Act, as amended, 42 U.S.C. Section 1981 et.
seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C. Section 701 et.
seq., the Family and Medical Leave Act of 1992, 29 U.S.C. Section 2601 et. seq.,
and any and all state or local laws regarding employment discrimination and/or
federal, state or local laws of any type or description regarding employment,
including but not limited to any claims arising from or derivative of the
Executive’s employment with the Affiliated Entities, as well as any and all such
claims under state contract or tort law.
     The Executive has read this Release carefully, acknowledges that the
Executive has been given at least [21/45] days to consider all of its terms and
is hereby advised to consult with any attorney and any other advisors of the
Executive’s choice prior to executing this Release, and the Executive fully
understands that by signing below the Executive is voluntarily giving up any
right which the Executive may have to sue or bring any other claims against the
Released Parties, including any rights and claims under the Age Discrimination
in Employment Act. The Executive also understands that the Executive has a
period of seven days after signing this Release within which to revoke his or
her agreement, and that neither the Company nor any other person is obligated to
make any payments or provide any other benefits to the Executive pursuant to the
Agreement until eight days have passed since the Executive’s signing of this
Release without the Executive’s signature having been revoked other than any
accrued obligations or other benefits payable pursuant to the terms of the
Company’s normal payroll practices or employee benefit plans.
 

1   This release may be modified, as necessary, to comply with changes in
applicable law.

-13-



--------------------------------------------------------------------------------



 



Finally, the Executive has not been forced or pressured in any manner whatsoever
to sign this Release, and the Executive agrees to all of its terms voluntarily.
     Notwithstanding anything else herein to the contrary, this Release shall
not affect: (i) the Company’s obligations under any compensation or employee
benefit plan, program or arrangement (including, without limitation, obligations
to the Executive under any stock option, stock award or agreements or
obligations under any pension, deferred compensation or retention plan) provided
by the Affiliated Entities where the Executive’s compensation or benefits are
intended to continue or the Executive is to be provided with compensation or
benefits, in accordance with the express written terms of such plan, program or
arrangement, beyond the date of the Executive’s termination; or (ii) rights to
indemnification the Executive may have as an insured under any director’s and
officer’s liability insurance policy now or previously in force.
     This Release is final and binding and may not be changed or modified except
in a writing signed by both parties.

     
 
Date  
 
Executive          
 
Printed Name

-14-